
	
		I
		111th CONGRESS
		2d Session
		H. R. 5624
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2010
			Mrs. Lummis (for
			 herself, Mr. Bishop of Utah,
			 Mr. Broun of Georgia,
			 Mr. Rohrabacher,
			 Mr. Heller,
			 Mr. Smith of Nebraska,
			 Mr. Herger,
			 Mr. Davis of Kentucky,
			 Mr. Posey,
			 Mr. Marchant,
			 Mr. Burton of Indiana,
			 Mr. Culberson,
			 Mr. Rooney,
			 Mr. Hall of Texas,
			 Mr. Kline of Minnesota,
			 Mr. Franks of Arizona,
			 Mr. Bilbray,
			 Mr. Shadegg,
			 Mr. Chaffetz,
			 Mr. Flake,
			 Mr. Conaway,
			 Mr. Gallegly, and
			 Ms. Foxx) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To simplify and expedite access to the Federal courts for
		  injured parties whose rights and privileges under the United States
		  Constitution have been deprived by final actions of Federal agencies or other
		  government officials or entities acting under color of State law, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Property Owners Access to Court Act of
			 2010.
		2.Jurisdiction in
			 civil rights cases concerning real propertySection 1343 of title 28, United States
			 Code, is amended by adding at the end the following:
			
				(c)Whenever a
				district court exercises jurisdiction under subsection (a) in an action in
				which the operative facts concern the uses of real property, it shall not
				abstain from exercising or relinquish its jurisdiction to a State court if the
				party seeking redress does not allege a violation of a State law, right, or
				privilege, and no parallel proceeding is pending in State court, at the time
				the action is filed in the district court, that arises out of the same
				operative facts as the district court proceeding.
				(d)In an action in
				which the operative facts concern the uses of real property, the district court
				shall exercise jurisdiction under subsection (a) even if the party seeking
				redress does not pursue judicial remedies provided by a State or territory of
				the United States.
				(e)If the district
				court has jurisdiction over an action under subsection (a) in which the
				operative facts concern the uses of real property and which cannot be decided
				without resolution of an unsettled question of State law, the district court
				may certify the question of State law to the highest appellate court of that
				State. After the State appellate court resolves the question so certified, the
				district court shall proceed with resolving the merits. The district court
				shall not certify a question of State law under this subsection unless the
				question of State law—
					(1)is necessary to
				resolve the merits of the Federal claim of the injured party; and
					(2)is patently
				unclear.
					(f)(1)Any claim or action
				brought under section 1979 of the Revised Statutes of the United States (42
				U.S.C. 1983) to redress the deprivation of a property right or privilege
				secured by the Constitution shall be ripe for adjudication by the district
				courts upon a final decision rendered by any person acting under color of any
				statute, ordinance, regulation, custom, or usage, of any State or territory of
				the United States, which causes actual and concrete injury to the party seeking
				redress.
					(2)For purposes of this subsection, a
				final decision exists if—
						(A)any person acting under color of any
				statute, ordinance, regulation, custom, or usage, of any State or territory of
				the United States, makes a definitive decision regarding the extent of
				permissible uses on the property that has been allegedly infringed or taken,
				without regard to any uses that may be permitted elsewhere; and
						(B)one meaningful application to use the
				property has been submitted but denied, and the party seeking redress has
				applied for but is denied one waiver and one appeal, if the applicable statute,
				ordinance, regulation, custom, or usage provides a mechanism for waiver by or
				appeal to an administrative agency.
						The party
				seeking redress shall not be required to apply for a waiver or appeal described
				in subparagraph (B) if such waiver or appeal is unavailable or cannot provide
				the relief requested, or if pursuit of such a mechanism would otherwise be
				futile..
		3.United States as
			 defendantSection 1346 of
			 title 28, United States Code, is amended by adding at the end the
			 following:
			
				(h)(1)Any claim brought under
				subsection (a) that is founded upon a property right or privilege secured by
				the Constitution, but was allegedly infringed or taken by the United States,
				shall be ripe for adjudication upon a final decision rendered by the United
				States, which causes actual and concrete injury to the party seeking
				redress.
					(2)For purposes of this subsection, a
				final decision exists if—
						(A)the United States makes a definitive
				decision regarding the extent of permissible uses on the property that has been
				allegedly infringed or taken, without regard to any uses that may be permitted
				elsewhere; and
						(B)one meaningful application to use the
				property has been submitted but denied, and the party seeking redress has
				applied for but is denied one waiver and one appeal, if the applicable law of
				the United States provides a mechanism for waiver by or appeal to an
				administrative agency.
						The party
				seeking redress shall not be required to apply for a waiver or appeal described
				in subparagraph (B) if such waiver or appeal is unavailable or cannot provide
				the relief requested, or if pursuit of such a mechanism would otherwise be
				futile..
		4.Jurisdiction of
			 court of federal claimsSection 1491(a) of title 28, United States
			 Code, is amended by adding at the end the following:
			
				(3)Any claim brought under this
				subsection founded upon a property right or privilege secured by the
				Constitution, but allegedly infringed or taken by the United States, shall be
				ripe for adjudication upon a final decision rendered by the United States, that
				causes actual and concrete injury to the party seeking redress. For purposes of
				this paragraph, a final decision exists if—
					(A)the United States makes a definitive
				decision regarding the extent of permissible uses on the property that has been
				allegedly infringed or taken, without regard to any uses that may be permitted
				elsewhere; and
					(B)one meaningful application to use the
				property has been submitted but denied, and the party seeking redress has
				applied for but is denied one waiver and one appeal, if the applicable statute,
				ordinance, regulation, custom, or usage provides a mechanism for waiver by or
				appeal to an administrative agency.
					The party
				seeking redress shall not be required to apply for a waiver or appeal described
				in subparagraph (B) if such waiver or appeal is unavailable or can not provide
				the relief requested, or if pursuit of such a mechanism would otherwise be
				futile..
		5.Clarification for
			 certain constitutional property rights claimsSection 1979 of the Revised Statutes of the
			 United States (42 U.S.C. 1983) is amended by adding at the end the following:
			
				If the party injured seeks to redress the
			 deprivation of a property right or privilege under this section that is secured
			 by the Constitution by asserting a claim that
			 concerns—(1)an approval to
				develop real property that is subject to conditions or exactions, then the
				person acting under color of State law is liable if any such condition or
				exaction, whether legislative or adjudicatory in nature, including the payment
				of a monetary fee or a dedication of real property from the injured party, is
				unconstitutional;
				(2)a subdivision of
				real property pursuant to any statute, ordinance, regulation, custom, or usage
				of any State or territory, or the District of Columbia, then such a claim shall
				be decided with reference to each subdivided lot, regardless of ownership, if
				such a lot is taxed, or is otherwise treated and recognized, as an individual
				property unit by the State, territory, or the District of Columbia; or
				(3)alleged
				deprivation of substantive due process, then the action of the person acting
				under color of State law shall be judged as to whether it is arbitrary,
				capricious, an abuse of discretion, or otherwise not in accordance with
				law.
				For
				purposes of the preceding sentence, State law includes any law of
				the District of Columbia or of any territory of the United
				States..
		6.Clarification for
			 certain constitutional property rights claims against the United
			 States
			(a)District Court
			 JurisdictionSection 1346 of title 28, United States Code, is
			 amended by adding at the end the following:
				
					(i)If a claim brought
				under subsection (a) is founded upon a property right or privilege secured by
				the Constitution that concerns—
						(1)an approval from
				an executive agency to permit or authorize uses of real property that is
				subject to conditions or exactions, then the United States is liable if any
				such condition or exaction, whether legislative or adjudicatory in nature,
				including the payment of a monetary fee or a dedication of real property from
				the injured party, is unconstitutional;
						(2)a subdivision of
				real property pursuant to any statute, ordinance, regulation, custom, or usage
				of any State or territory, or the District of Columbia, then such a claim
				against an executive agency shall be decided with reference to each subdivided
				lot, regardless of ownership, if such a lot is taxed, or is otherwise treated
				and recognized, as an individual property unit by the State or territory, or
				the District of Columbia, as the case may be; or
						(3)an alleged
				deprivation of substantive due process, then the United States shall be judged
				as to whether its action is arbitrary, capricious, an abuse of discretion, or
				otherwise not in accordance with law.
						In this
				subsection, the term executive agency has the meaning given that
				term in section 105 of title
				5..
			(b)Court of Federal
			 Claims JurisdictionSection 1491(a) of title 28, United States
			 Code, is amended by adding at the end the following:
				
					(4)If a claim brought under subsection
				(a) is founded upon a property right or privilege secured by the Constitution
				that concerns—
						(A)an approval from an executive agency
				to permit or authorize uses of real property that is subject to conditions or
				exactions, then the United States is liable if any such condition or exaction,
				whether legislative or adjudicatory in nature, including the payment of a
				monetary fee or a dedication of real property from the injured party, is
				unconstitutional;
						(B)a subdivision of real property
				pursuant to any statute, ordinance, regulation, custom, or usage of any State
				or territory, or the District of Columbia, then such a claim against an
				executive agency shall be decided with reference to each subdivided lot,
				regardless of ownership, if such a lot is taxed, or is otherwise treated and
				recognized, as an individual property unit by the State, or territory, or the
				District of Columbia, as the case may be; or
						(C)an alleged deprivation of substantive
				due process, then the United States shall be judged as to whether its action is
				arbitrary, capricious, an abuse of discretion, or otherwise not in accordance
				with law.
						In this
				paragraph, the term executive agency has the meaning given that
				term in section 105 of title
				5..
			7.Duty of notice to
			 owners
			(a)In
			 GeneralWhenever a Federal agency takes an agency action limiting
			 the use of private property that may be affected by the amendments made by this
			 Act, the agency shall, not later than 30 days after the agency takes that
			 action, give notice to the owners of that property explaining their rights
			 under such amendments and the procedures for obtaining any compensation that
			 may be due them under such amendments.
			(b)DefinitionsFor
			 purposes of subsection (a)—
				(1)the term
			 Federal agency means agency, as that term is defined
			 in section 552(f) of title 5, United States Code; and
				(2)the term
			 agency action has the meaning given that term in section 551 of
			 title 5, United States Code.
				8.Severability and
			 effective date
			(a)SeverabilityIf
			 any provision of this Act or the amendments made by this Act or the application
			 thereof to any person or circumstance is held invalid, the remainder of this
			 Act, the amendments made by this Act, or the application thereof to other
			 persons not similarly situated or to other circumstances shall not be affected
			 by such invalidation.
			(b)Effective
			 DateThe amendments made by this Act shall apply to actions
			 commenced on or after the date of the enactment of this Act.
			
